Exhibit 10.2

[Form of Restricted Stock Grant Award for Conrad J. Hunter, Frank L. Berry and
Mary McDermott]

December 7, 2010

[Name]

[Address]

Dear             :

Pursuant to the NTELOS Holdings Corp. 2010 Equity and Cash Incentive Plan (the
“Plan”), the Plan’s administrative committee (the “Committee”) hereby grants
             shares of Restricted Stock, par value $.01 (“Award”). This Award is
subject to the applicable terms and conditions of the Plan, which are
incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. All capitalized terms used herein have the
meanings set forth herein or in the Plan, as applicable.

Subject to your continued employment with the Company and its Affiliates, or, if
applicable to you following the “Spin-Off” (as defined below), with the
“Wireline Company” (as defined below), your Award will fully vest and become
non-forfeitable on the earlier of:

 

(A)

the fourth (4th) anniversary of the grant date; and

 

(B)

the second (2nd) anniversary of the effective date of the consummation of the
Company’s spin-off of its wireline business (the “Wireline Company”) consistent
in all material respects with the proposed spin-off of the wireline business
(the “Spin-Off”) approved by the Company’s Board of Directors on the grant date.

The following enhanced vesting provision shall also apply to your Award shares
in the event your employment with the Company and its Affiliates or with the
Wireline Company, as applicable, terminates under the circumstances described
below before your Award shares become vested.

 

•  

In the event the Company or an Affiliate or the Wireline Company, as applicable,
terminates your employment involuntarily and without Cause, then your entire
Award will fully vest and become nonforfeitable immediately prior to your
Termination Date; provided that this enhanced vesting provision will not apply
in the event of the termination of your employment by the Company or an
Affiliate and (i) your becoming employed by the Wireline Company
contemporaneously with the Spin-Off or (ii) your becoming employed by the
Wireline Company during the transition period following the Spin-Off as directed
by the Company.

 

•  

You will not be entitled to receive this enhanced vesting if your employment
terminates on account of your death, disability, retirement, termination by the
Company for Cause or your voluntary resignation for whatever reason.

By accepting this Award, you agree upon grant of your Award to be bound by the
following confidentiality and non-solicitation restrictions:

Confidentiality

You understand and acknowledge that during your employment with the Company, you
have been and will be making use of, acquiring or adding to the Company’s
Confidential Information (as defined below). In order to protect the
Confidential Information, you will not, during your employment with the



--------------------------------------------------------------------------------

Company or at any time thereafter, in any way utilize any of the Confidential
Information except in connection with your employment by the Company. You will
not at any time use any Confidential Information for your own benefit or the
benefit of any person except the Company. At the end of your employment with the
Company, you will surrender and return to the Company any and all Confidential
Information in your possession or control, as well as any other Company property
that is in your possession or control. The term “Confidential Information” shall
mean any information that is confidential and proprietary to the Company,
including but not limited to the following general categories: (a) trade
secrets; (b) lists and other information about current and prospective
customers; (c) plans or strategies for sales, marketing, business development,
or system build-out; (d) sales and account records; (e) prices or pricing
strategy or information; (f) current and proposed advertising and promotional
programs; (g) engineering and technical data; (h) the Company’s methods,
systems, techniques, procedures, designs, formula, inventions and know-how;
(i) personnel information; (j) legal advice and strategies; and (k) other
information of a similar nature not known or made available to the public or the
Company’s competitors. “Confidential Information” shall also include any such
information that you may prepare or create during your employment with the
Company, as well as such information that has been or may be created or prepared
by others. This promise of confidentiality is in addition to any common law or
statutory rights of the Company to prevent disclosure of its trade secrets
and/or Confidential Information.

Non-Solicitation

While you are employed by the Company and for one (1) year after your
Termination Date, you will not, directly or indirectly, solicit or encourage any
employee of the Company to terminate employment with the Company; hire, or cause
to be hired, for any employment by a Competitor, any person who within the
preceding 12 month period has been employed by the Company, or assist any other
person, firm, or corporation to do any of the foregoing acts. Additionally,
while you are employed by the Company and for one (1) year after your
Termination Date, you will not, directly or indirectly, sell, attempt to sell,
provide or attempt to provide, any wireless or wireline telecommunication
services, including but not limited to internet services, to any person or
entity who was a customer or an actively sought prospective customer of the
Company, at any time during the Executive’s employment with the Company.

In the event you breach any of foregoing confidentiality or non-solicitation
restrictions, in addition to any contractual or common law right the Company may
have against you, you will waive and forfeit any and all rights to any further
benefits under this letter or under the Plan and you will repay the Company for
any benefit you may have already received under this letter or under the Plan.

Taxes

Under the Internal Revenue Code (the “Code”), your restricted stock grant is
taxed as ordinary income when the shares fully vest. Upon vesting of your stock,
you will be required to pay applicable withholding tax on the stock’s value
prior to the stock being transferred to you. You may elect to have the
withholding tax deducted from your regular pay; deducted from a bonus check (if
applicable); or make payment directly to NTELOS by a personal check. You may be
eligible to make a Section 83(b) election to accelerate recognition of the
income from this award. You should seek advice from a qualified tax advisor
immediately if you are considering this election.

Dividends

Prior to the vesting of your restricted stock, you will be eligible to receive
any dividends that are declared on your restricted stock. Any applicable
dividend checks will be mailed to your address of record. Dividends that you
receive on restricted stock are treated as ordinary income (compensation) and
not as dividend income. NTELOS will include these payments on your W-2 Wage
Statement. If they also are reported on a Form 1099-DIV, Dividends and
Distributions, you should list them on Schedule B (Form 1040), with a statement
that they have been included as wages on your W-2. Do not include them in the
total dividends received. You should consider reviewing page 13 of IRS
Publication 525, “Taxable and Non-Taxable Income” for specific instructions on
this issue.

 

2



--------------------------------------------------------------------------------

Please contact your tax advisor if you have questions on these tax related
issues.

The Company may impose any additional conditions or restrictions on the Award as
it deems necessary or advisable to ensure that all rights granted under the Plan
satisfy the requirements of applicable securities laws. The Company shall not be
obligated to issue or deliver any shares if such action violates any provision
of any law or regulation of any governmental authority or national securities
exchange.

The Committee may amend the terms of this Award to the extent it deems
appropriate to carry out the terms of the Plan. The construction and
interpretation of any provision of this Award or the Plan shall be final and
conclusive when made by the Committee.

Nothing in this letter shall confer on you the right to continue in the service
of the Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries to terminate your service at any time, which rights
shall be subject to the terms and conditions of any applicable employment
agreement or other contractual relationship between you and the Company, if such
agreement or other relationship exists.

Please sign and return a copy of this agreement to Joe Leigh, Vice President -
Human Resources, designating your approval of this letter. This acknowledgement
must be returned within thirty (30) days; otherwise, the Award will lapse and
become null and void. Your signature will also acknowledge that you have
received and reviewed the Plan and that you agree to be bound by the applicable
terms of this letter and the Plan.

 

Very truly yours, NTELOS HOLDINGS CORP. By:  

 

ACKNOWLEDGED AND ACCEPTED

 

Dated:  

 

 

3